August 29, 2008


Mr. W. Wendell Hall
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792
Ms. Kimberly S. Keller
The Keller Law Firm
13423 Blanco Road, Suite 300
San Antonio, TX 78216

RE:   Case Number:  07-0091
      Court of Appeals Number:  04-05-00056-CV
      Trial Court Number:  2002-CI-08415

Style:      TRAMMELL CROW CENTRAL TEXAS, LTD.
      v.
      MARIA GUTIERREZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      LUIS GUTIERREZ; AND KAROL FERMAN AS NATURAL PARENT AND AS NEXT FRIEND
      OF LUIS ANGEL GUTIERREZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.          |
|   |Montemayor               |
|   |Mr. Keith E. Hottle      |
|   |Mr. J. Mitchell Smith    |
|   |Ms. Wendy Ruth Wilson    |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |